Citation Nr: 1522752	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-30 666	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a digestive disability/irritable bowel syndrome (IBS).

7.  Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).




ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1992 to August 2000 and from January 2004 to March 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for a right shoulder disability, a bilateral knee disability, a back disability and IBS, and seeking a rating in excess of 10 percent for residuals of a TBI are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a disability of either foot.

2.  The Veteran is not shown to have a disability of either ankle.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014). 

2.  Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in February, September and December 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

Most of the Veteran's service treatment records (STRs) from his second period of service are not available.  A January 2012 letter informed him that STRs for his period of service from 2004 to 2005 could not be obtained.  He was asked to provide information concerning any treatment he received for the claimed disabilities in service, as well as documents that could substitute for the STRs, including statements from military medical personnel, buddy statements, postservice medical evidence, etc.  In January 2012, the VA made a formal determination that the service records are unavailable, and listed the efforts to secure them.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's VA medical records have been secured.  He has been afforded VA examinations to determine the etiology of these disabilities.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Accordingly, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in January 1995 he reported right heel pain of a week's duration.  Examination revealed mild edema of the right Achilles tendon.  Range of motion was limited by pain.  The assessment was tendonitis of the right Achilles tendon.  In December 1996, he reported the onset of bilateral shin splints.  There was no acute injury.  The impression was possible bilateral stress fracture.  A July 2000 report of medical examination showed the feet, lower extremities and musculoskeletal system were normal.  

August 2002 VA outpatient treatment records show that the Veteran complained of left foot pain on the plantar surface.  The assessment was painful blisters on the plantar surface of the left foot.

December 2004 STRs show that the Veteran complained of bilateral foot pain at the balls of his feet.  Examination showed mild bilateral flexible pes planus.  There was tenderness to palpation at the metatarsal heads.  The assessment was bilateral plantar fasciitis.  Orthotics were recommended.  A February 2005 report of medical assessment shows the Veteran reported he had foot problems.  It was noted that since April 2004 he had had bilateral foot pain with numbness and tingling, and that he continued to have such pain.  

The Veteran's discharge certificate shows he was an infantryman and was awarded a Combat Infantryman Badge.

On July 2011 VA examination of the feet, the Veteran reported the onset of a bilateral foot condition in 2004.  He stated it was like he gets "electrocution" in his feet when he steps.  He indicated he was given inserts.  He denied any trauma to the feet.  X-rays of the feet were normal.  The examiner concluded there was no diagnostic abnormality of the feet.

On July 2011 VA examination of the joints, the Veteran reported that his ankle problems began in the mid 1990's.  He stated he twisted his ankles while walking.  He said he had not sought treatment for his ankles following service, but that he continued to use ice on them.  X-rays of the ankles were normal bilaterally.  The examiner stated the Veteran did not have a diagnostic abnormality of the ankles.  The examiner summarized the findings in service, to include the February 2005 report of medical assessment, and concluded it was less likely as not that bilateral ankle and foot conditions are due to service.  She noted her opinion was based on review of the Veteran's pertinent records, pertinent medical literature and a review of the Veteran's medical history and examinations.  She stated that currently there was no identifiable condition of the ankles or feet.  She stated that the conditions identified in service, including blisters, foot pain and possible shin splints were not found on current examination.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The available STRs confirm that the Veteran had complaints involving his feet, and that bilateral plantar fasciitis was noted in December 2004.  They are silent regarding the ankles.  Following the July 2011 VA examination, the examiner concluded the Veteran did not have any diagnostic abnormality of the feet or ankles.  As the Veteran has not established that he has a chronic disability of either foot or either ankle, he has not presented valid claims of service connection for such disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, his appeals in these matters must be denied.


ORDER

The appeals seeking service connection for a bilateral foot disability and a bilateral ankle disability are denied.


REMAND

The Veteran argues that service connection is warranted for a back disability.  His STRs show that he was seen for back complaints in July and October 1998.  He reported he had back pain in February 2005, about one month prior to his discharge from service.  In January 2012, the VA physician who examined the Veteran in July 2011 noted that the examination found only pain and guarding.  Based on this, she stated the Veteran did not have any diagnostic abnormality or functional impairment of the back. In July 2013, the Veteran complained of low back pain which he said started a few years earlier.  Magnetic resonance imaging of the lumbar spine revealed degenerative disc disease.  The impressions were axial low back pain, most likely degenerative joint disease or facet arthropathy and secondary myofascial pain.  In light of such findings, additional development of medical evidence is warranted.  

The Veteran's STRs show that in March 2000 he complained of ongoing right shoulder pain.  The pain was in the acromioclavicular joint area and over the head of the biceps tendon.  He had been treated with Ibuprofen with little improvement.  Examination of the right shoulder found localized tenderness at the head of the biceps tendon, over the acromioclavicular joint.  Range of motion was normal.  He received a steroid injection.  A February 2005 report of medical assessment notes the Veteran reported shoulder problems; he reported ongoing right shoulder pain beginning in August 2004.  He denied any particular injury.  He had received ongoing treatment with no improvement in pain
On July 2011 VA joints examination, the Veteran described a throbbing or grinding of the shoulder.  He stated that while on patrol, he fell into a hole, injuring his shoulders, and received injections for the shoulder.  He also stated that his right knee became swollen on a road march.  X-rays of the knees showed mild narrowing bilaterally.  X-rays of the right shoulder showed mild acromioclavicular joint degenerative changes.  The diagnoses were right shoulder acromioclavicular joint osteoarthritis and osteoarthritis of the knees.  The examiner concluded it was less likely as not that a bilateral knee condition was due to service.  The examiner also concluded it was less likely as not that a right shoulder disability was caused by, or a result of, an injury or event in service.  She noted that although the Veteran described a couple of incidents that seemed to result in more symptoms, the overall course of the Veteran's condition was most consistent with the acromioclavicular joint osteoarthritis that was currently evident on X-rays.  The only evidence of a shoulder condition in service was in March 2000 when he was seen and evaluated for right shoulder pain and felt to have biceps tendonitis and acromioclavicular joint tendonitis that was treated with a single steroid injection.  The examiner stated that acromioclavicular joint tendonitis does not generally lead to osteoarthritis, and there are no additional medical contacts to suggest this was an ongoing condition.  

The record reflects the Veteran was an infantryman and was awarded a Combat Infantryman Badge, and reports that his training included 27 parachute jumps (which the Board finds no reason to question).  The VA examiner's opinion does not acknowledge that he served in combat or directly address the effect of his parachute jumps/landings on his right shoulder or bilateral knee disabilities.  She also did not comment on the significance of the findings of arthritis so soon after service in a non-elderly individual such as the Veteran.  Thus, the opinions are inadequate for rating purposes, and a new examination to secure an adequate opinion is necessary.

Regarding the claim of service connection for IBS, the Veteran's STRs show that he reported stomach cramping in September 1997, and was assessed as having gastroenteritis.  On July 2011 VA gastrointestinal examination, the Veteran complained of diarrhea.  He stated he was given medication for such in service.  The diagnosis was chronic diarrhea, not otherwise specified.  The examiner recommended additional gastrointestinal consultation (which apparently was not done). 

Finally, the Veteran argues that his residuals of TBI have increased in severity.  His most recent VA examination to evaluate such disability was in July 2011.  In light of the allegation of worsening, and the length of the intervening period since he was last examined, a contemporaneous examination is indicated.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for back, right shoulder, bilateral knee and gastrointestinal disabilities since his discharge from service, and for residuals of a TBI since 2011, and to submit authorization forms for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.  

2.  After the development ordered above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist (if possible, one who is experienced in evaluating or treating paratroopers) to determine the etiology of his back, right shoulder and bilateral knee disabilities.  The examiner must review the Veteran's record in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

(a) Identify, by diagnosis, each back, right shoulder, and right or left knee disability found.

(b) Identify the likely etiology for each back, right shoulder, and knee disability diagnosed.  Specifically, is it at least as likely as not (a 50% or higher probability) that such disability is related to his service, and in particular his history of parachute jumps therein.  

The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for a gastrointestinal disease examination of the Veteran.  The examiner must review the Veteran's entire record (noting in particular his history of complaints of diarrhea) in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

(a) Identify by diagnosis the disability underlying the Veteran's complaints of diarrhea.  Does he have a diagnosis of IBS?

(b) If IBS is not diagnosed, identify the likely etiology for any gastrointestinal disability (particularly one underlying the complaints of diarrhea) diagnosed.  Does the Veteran have an undiagnosed illness manifested by diarrhea?   

The examiner must include rationale with all opinions.

4.  The AOJ should further arrange for a TBI protocol examination of the Veteran by an appropriate physician (e.g. a neurologist) to determine the current nature and severity of his TBI residuals.  The Veteran's VA record must reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed.  All pertinent findings should be described in detail. 

The examiner must have available a copy of the criteria for rating residuals of TBI (38 C.F.R. § 4.124a, Diagnostic Code 8045), and the findings noted must be sufficient to rate the disability under all pertinent criteria therein (note the presence or absence and severity and frequency and duration of each of the 10 disabling facets of TBI). 

The examiner must indicate whether the Veteran has cognitive impairment (other than memory loss) due to the TBI (to specifically include limited intellectual endowment), and if so its nature and severity, and whether he has neuro-behavioral manifestations of TBI (e.g. personality/behavioral changes, nervousness, and/or intermittent explosive episodes).  The examiner should comment on the nature and extent of occupational and daily activity functioning impairment that results from the TBI residuals found.

5.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


